ACCEPTED
                                                                                                  04-15-00392-CV
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                             8/4/2015 11:26:39 AM
                                                                                                   KEITH HOTTLE
                                                                                                           CLERK

                                No. 04–15-00392–CV
In the interest of                                          IN THE COURT FILED
                                                                         OF APPEALS
                                                                               IN
                                                                        4th COURT OF APPEALS
M.A.S.,                                             4TH COURT OF APPEALS  DISTRICT
                                                                  SAN ANTONIO, TEXAS
a minor child                                                      SAN08/04/15
                                                                       ANTONIO,11:26:39 AM
                                                                                     TEXAS
                                                                          KEITH E. HOTTLE
                                                                               Clerk
                              Update Regarding the Record

     Comes now Joyce Ann Sarro, and submits this advisory to the court regarding the

present status of the record on appeal.

                                              I.

                                       Clerk’s Record

     1. The estimated cost for the clerk’s record was paid to the district clerk on July 29,

2015.

     2. After the clerk’s record is prepared and filed, it can be determined if any supple-
mental record may be requested.

                                              II.

                                     Reporter’s Record

     1. A record from the trial on the merits cannot be prepared because the court reporter

who took down the trial no longer had the notes available from which to make a transcript.
This was part of the motion for new trial and was noted as an issue on appeal in the docketing

statement.

     2. The hearing on the motion for new trial was done by telephone, with the judge

outside of the courthouse on the telephone and the attorneys for the parties in the courtroom.

A court reporter took down the hearing.

     3. The undersigned went to the 57th District Court of Bexar County, Texas on July

29, 2015, which is where the motion for new trial was heard, in order to find out if the

official reporter for the court took down the hearing. It was discovered that a different court
                                              1
reporter was present at that hearing, and upon being advised of that fact, counsel left a voice

message for that reporter.
     4. The court reporter who counsel was told took down the hearing on the motion for

new trial is Kayleen Rivera, krivera@bexar.org.

                                               Respectfully submitted,


                                               /s/ R. Robert Willmann, Jr.

                                               R. Robert Willmann, Jr.
                                               P.O. Box 460167
                                               San Antonio, Texas 78246
                                               Tel 844.244.9973
                                               Temporary Fax 361.552.4305
                                               Bar No. 21655960
                                               willaw@prismnet.com
                                               Attorney for Joyce Ann Sarro


                                   Certificate of Service

    I certify that this document was served—
    by an electronic service provider or by fax, as applicable, to Rachel S. Sadovsky,
Cordell & Cordell, 10101 Reunion Place, Suite 250, San Antonio, Texas 78216 (attorney
for Michael A. Sarro) (rsadovsky@cordelllaw.com); and
   by e-mail to Kayleen Rivera; Court Reporter; Bexar County Justice Center; San Antonio,
Texas 78205 (krivera@bexar.org);
    on the 4th day of August, 2015.


                                               /s/ R. Robert Willmann, Jr.

                                               R. Robert Willmann, Jr.




                                              2